Citation Nr: 1533245	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-48 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lower lip scar, and if so, whether the claim may be allowed.

2. Entitlement to a compensable rating for bilateral hearing loss.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision issued by the Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over this case was subsequently transferred to the RO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required to ensure that the Veteran is afforded due process and that a complete record is before the Board.

Review of the record reveals that for some unexplained reason VA is having difficulty contacting this Veteran by mail.  Communications most recently sent to the Veteran's address of record, including a letter scheduling him for a Cental Office Hearing have been returned as undeliverable.

In February 2015, VA mailed a letter to the Veteran informing him of the time and date of his hearing; in March 2015, the letter was returned to sender.  As indicated on the title page, the appellant is not represented.  While it is the Veteran's responsibility to timely inform VA of any change of address, in this case, the lack of notice does not appear to be related to any such negligence.  Indeed, the Veteran still resides at the address to which notice was mailed.

Specifically, the Board's review of the claims file indicates that sometime around July 2013, the Veteran moved from Dania, Florida to Delray Beach, Florida.  Accordingly, VA updated the current address on file to reflect this change.  Correspondence mailed to the Delray Beach address after July 2013 appears to have reached the Veteran without difficulty until sometime around August 2014.  Although some correspondence mailed after that date, to include notice of the hearing, was returned to sender, significantly, a June 2015 report shows that the Veteran phoned the RO to discuss another matter and, in doing so, identified the same Delray Beach address as his current residence.  In light of the above, and considering his status as a pro se claimant, the Board finds that an attempt to contact him first by letter and subsequently by phone should be undertaken to verify that address.

Additionally, outstanding treatment records need to be obtained.  Sometime between December 2010 and December 2011, the Veteran moved from Puerto Rico to Florida and, after that time, began receiving treatment through the West Palm Beach VA Medical Center, to include the Boca Raton and Delray Community-Based Outpatient Clinics.  While there are a few such treatment records associated with the claims file, the record is largely devoid of VA treatment records dated after August 2010.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take reasonable steps to clarify the appropriate means of contacting the Veteran through the mail.  This may include attempting to contact the Veteran through alternative means such as email and/or phone or contacting the U.S. Postal Service to ascertain the reason for the undeliverable mail.  All efforts directed at clarifying this issue should be documented and should be included in the claims file.

2. After completing #1 above, contact the Veteran and ask him to clarify whether he still wants a hearing before the Board, and if so, the type of hearing being requested.  If a Travel Board or videoconference hearing is requested, the AOJ must schedule it, whereas the Board will schedule a Central Office hearing.  All efforts to notify the Veteran of any scheduled hearing should be documented and a record should be included in the claims file.

3. The Veteran should be provided an opportunity to identify the locations and dates of any treatment for his service-connected hearing loss and any lower lip scar since August 2010.  The AOJ should then associate with the claims file any identified records and any outstanding VA treatment records from the West Palm Beach VA Medical Center, to include the Boca Raton and Delray Community-Based Outpatient Clinics.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




